DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-11, 14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. PGPubs 2021/0074068 to Spivack et al..

Regarding claim 1, Spivack et al. teach a method comprising (abstract): 
receiving first user input indicative of a selection of a user interface element corresponding to a recipient user, the user input specified via a user interface of a messaging application on a first computing device (Fig 2A, par 0136-0140, “In the augmented reality environment 200, the son Sam 202 is interacting with the virtual object 203 in his home in his kitchen. The virtual object 203 is, in this example a message object which depicts a message 204 having user generated content. The message 204, for example, includes a note or text from Sam's mom reminding Sam do finish his homework….. Sam can also respond to mom's message 204 with a reply 205 in a message object. Note that the message object 203 can also be perceptible or visible to other users at the same or different physical locations. For example, dad who is in the office in the afternoon, may also see mom's message 204 and/or Sam's response 205. …. Embodiments of VOB messaging can include sending a message object to a recipient User (e.g., Sam) and it appears in Augmented or Virtual Reality as a VOB. Sam can then respond/reply with text or with text in a VOB. This process can start a VOB communication chain or message thread, for example. In one embodiment, VOBs can be used as Asynchronous messaging objects. Embodiments of the present disclosure include an AR environment having a messaging user interface (e.g., integrated)”); 
generating an augmented reality content item based on second user input from the first computing device (par 0143-0146, “The augmented reality features associated with an avatar, can include, for example, digital stickers, GIFs, digital tattoos, emoticons, animations, videos, clips, games, photos, images, objects or scenes rendered in 360 degrees or 3D and/or music, sounds, tones. The augmented reality features can also include one or more of, a performance, an action, a routine rendered or played in 360 degrees or 3D“, par 0148-0150, “systems, methods and apparatuses of: creating, rendering, depicting, provisioning, and/or generating message objects with digital enhancements. The enhanced messages can include virtual and/or augmented reality features. The enhanced messages can further be rendered, accessed, transmitted, manipulated, acted on and/or otherwise interacted with via various networks in digital environments by or amongst users, real or digital entities, other simulated/virtual objects or computing systems including any virtual reality (VR), non-virtual reality, augmented reality (AR) and/or mixed reality (mixed AR, VR and/or reality) environments or platforms …. a user drafts, writes or composes a message having augmented reality (“AR”) content. The AR content can include one or more virtual objects. A virtual object can include a 2D or 3D graphical rendering, which can include one or more of: text, images, audio, video, or computer graphics animation”); 
generating a contextual trigger for the generated augmented reality content item (par 0190-0191, “a contextual trigger for a VOB can cause the VOB to take on a certain action, behavior or to present its associated content, The contextual trigger for the VOB can include any one of or any combination of a user parameter, a time parameter, an activity parameter and a location parameter. There can be one or more contextual triggers associated with a given VOB … Contextual triggers can also be specified, defined, configured or reconfigured by a creator user of the VOB and/or by the host server 300. In general, the content associated with the virtual object can include a text message, a post, a chat, a conversation or a graphical message. The content associated with the virtual object can also include digital stickers, GIFs, digital tattoos, emoticons, animations, videos, clips, games, photos, images, a 3D scene or an animated 3D object, music, sound, tone, ultrasonic, or other audible content. The content associated with the virtual object can also include one or more of, works of art, animation, games, scenes, limericks, jokes, a performance, an action, a routine which can be rendered or played in 360 degrees or 3D”), the contextual trigger defining a set of conditions for presenting the generated augmented reality content item on a second computing device (par 0190-0191, “the engine 310 detects a contextual trigger (e.g., by the contextual trigger engine 314, hereinafter referred to as ‘engine 314’) and can render or present content associated with the VOB. The contextual trigger occurs (and can be detected by the engine 314) when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) in a given location (location parameter) in the real world environment. In a further example, the contextual trigger can also occur when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) at a given time (time parameter). In some embodiment, the contextual trigger occurs at predetermined times or time periods (time parameter). The contextual trigger can occur at certain locations (location parameter) in the real world environment”); 
generating a multi-media message comprising audio data recorded at the first computing device (par 0040, “The users can be rewarded or get paid for aiming their devices at what Sue wants—or by taking their devices on a path that Sue wants—and streaming the live recording (e.g., audio, video or others) through the system for access or viewing by Sue “, par 0142, par 0150, par 0159, “a user drafts, writes or composes a message having augmented reality (AR) content. The AR content can include one or more virtual objects. For example, a virtual object can include a 2D or 3D graphical rendering, which can include one or more of: text, images, audio, video, or computer graphics animation “, par 0192, “the multiple stages of rendering can include by way of example, one or more of: depiction or presentation of a name, title or subject of the virtual object, depiction of behaviors or animations of the virtual object, depiction of a payload portion of the content. The payload portion of the content can include, for instance, one or more of: a video, a text based message, a game, an experience, a prize and points, audio, an audio message, music, sound track, a sound, a pitch, etc.”); 
detecting at least one condition of the set of conditions being satisfied; and 
in response to detecting at least one of the set of conditions being satisfied, causing presentation of the augmented reality content item and the multi-media message at the second computing device (par 0190-0192, “a contextual trigger for a VOB can cause the VOB to take on a certain action, behavior or to present its associated content, …..   the content associated with the virtual object can include a text message, a post, a chat, a conversation or a graphical message. The content associated with the virtual object can also include digital stickers, GIFs, digital tattoos, emoticons, animations, videos, clips, games, photos, images, a 3D scene or an animated 3D object, music, sound, tone, ultrasonic, or other audible content. The content associated with the virtual object can also include one or more of, works of art, animation, games, scenes, limericks, jokes, a performance, an action, a routine which can be rendered or played in 360 degrees or 3D…. the content associated with the virtual object is rendered or depicted during the augmented reality experience includes multiple stages of rendering. … the multiple stages of rendering can include by way of example, one or more of: depiction or presentation of a name, title or subject of the virtual object, depiction of behaviors or animations of the virtual object, depiction of a payload portion of the content. The payload portion of the content can include, for instance, one or more of: a video, a text based message, a game, an experience, a prize and points, audio, an audio message, music, sound track, a sound, a pitch, etc.).

Regarding claim 4, Spivack et al. teach all the limitation of claim 1, and further teach wherein generating the contextual trigger further comprises: 48Docket No. 4218.B37US1 accessing calendar data for the recipient user; and defining at least one condition of the set of conditions using the calendar data (par 0137, “Note that the message 204 can be sent from mom to Sam at 330 pm in the afternoon and depicted in the VOB 203 when it was sent. The message 204 could also have been preconfigured by mom to appear in the afternoon at 330 pm (e.g., on certain days of the week or each week day afternoon) in the kitchen or wherever Sam is at or around that time”, par 0190-0191, “the contextual trigger can also occur when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) at a given time (time parameter). In some embodiment, the contextual trigger occurs at predetermined times or time periods (time parameter)”, par 208-0209, “digital assistant manager 350 can trigger the digital assistant to turn on the oven in the kitchen (e.g., via a smart control) for John each weekday at 630 pm or whenever John enters his car to drive home. The digital assistant manager 350 can send a VOB message with a 3D emoji to John's wife Susan with text telling Susan that John is cooking dinner. The VOB message can also include a note to Susan to bring a bottle of red wine on her way home. In another example, the digital assistant manger 350 for user John can send a VOB message to his son Robert each day at 3 pm automatically asking Robert if he has returned home safely… the digital assistant manager 350 can post a VOB message or virtual billboard with any AR feature on the front door or on the dining table, a note with Mom's calendar for the week left for the Nanny Janice. The digital assistant manager 350 can automatically extract mom's calendar to generate the VOB message or virtual billboard for nanny Janice. As such, the activity triggered by the digital assistant manager 350 can be performed in the real world with real world effect. The activity triggered by the digital assistant manager 350 can also be performed on VOBs or other AR content in the AR environment for utility or for entertainment/vanity reasons”).

Regarding claim 6, Spivack et al. teach all the limitation of claim 1, and further teach wherein the set of conditions comprise one or more of: a time period trigger, a location trigger, or a visual marker trigger (par 0190-0191, “a contextual trigger for a VOB can cause the VOB to take on a certain action, behavior or to present its associated content, The contextual trigger for the VOB can include any one of or any combination of a user parameter, a time parameter, an activity parameter and a location parameter. There can be one or more contextual triggers associated with a given VOB”).

Regarding claim 7, Spivack et al. teach all the limitation of claim 6, and further teach wherein detecting that at least one condition of the set of conditions has been satisfied further comprises: identifying, using one or more sensors, a current location of the second computing device (par 0038-0039, “a system (e.g., any of one or more of, client device 102 of FIG. 1, client device 402 of FIG. 4A or server 100 of FIG. 1, server 300 of FIG. 3A) which routes sensors or devices with sensors (e.g., including for example people with camera phones, wearable devices, headmounted devices, smart glasses, etc.) to locations in order to rent time on the sensors (e.g., imaging devices, microphones, cameras, or other input sensors of various devices) to record what is happening at that location”); and determining that the current location of the second computing device matches the location trigger (par 0190-0191, “The contextual trigger occurs (and can be detected by the engine 314) when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) in a given location (location parameter) in the real world environment…... The contextual trigger can occur at certain locations (location parameter) in the real world environment. For example, when a given user is shopping and is at this location then show this user a VOB, or every morning at rush hour put this traffic map virtual object near the door to the user's car in his driveway”).

Regarding claim 8, Spivack et al. teach all the limitation of claim 6, and further teach wherein detecting that at least one condition of the set of conditions has been satisfied further comprises: identifying, a current time during capture of the multi-media message; and determining that the current time falls within the time period trigger (par 0137, “Note that the message 204 can be sent from mom to Sam at 330 pm in the afternoon and depicted in the VOB 203 when it was sent. The message 204 could also have been preconfigured by mom to appear in the afternoon at 330 pm (e.g., on certain days of the week or each week day afternoon) in the kitchen or wherever Sam is at or around that time”, par 0190-0191, “the contextual trigger can also occur when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) at a given time (time parameter). In some embodiment, the contextual trigger occurs at predetermined times or time periods (time parameter)”, par 208-0209, “digital assistant manager 350 can trigger the digital assistant to turn on the oven in the kitchen (e.g., via a smart control) for John each weekday at 630 pm or whenever John enters his car to drive home. The digital assistant manager 350 can send a VOB message with a 3D emoji to John's wife Susan with text telling Susan that John is cooking dinner. The VOB message can also include a note to Susan to bring a bottle of red wine on her way home. In another example, the digital assistant manger 350 for user John can send a VOB message to his son Robert each day at 3 pm automatically asking Robert if he has returned home safely… the digital assistant manager 350 can post a VOB message or virtual billboard with any AR feature on the front door or on the dining table, a note with Mom's calendar for the week left for the Nanny Janice. The digital assistant manager 350 can automatically extract mom's calendar to generate the VOB message or virtual billboard for nanny Janice. As such, the activity triggered by the digital assistant manager 350 can be performed in the real world with real world effect. The activity triggered by the digital assistant manager 350 can also be performed on VOBs or other AR content in the AR environment for utility or for entertainment/vanity reasons”).

Regarding claim 9, Spivack et al. teach all the limitation of claim 6, and further teach wherein the location trigger is associated with a location category trigger (par 0190-0191, “The contextual trigger occurs (and can be detected by the engine 314) when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) in a given location (location parameter) in the real world environment…... The contextual trigger can occur at certain locations (location parameter) in the real world environment. For example, when a given user is shopping and is at this location then show this user a VOB, or every morning at rush hour put this traffic map virtual object near the door to the user's car in his driveway …  The contextual trigger for the VOB can include any one of or any combination of a user parameter, a time parameter, an activity parameter and a location parameter”) and the visual marker trigger is associated with a marker category trigger (par 0108, par 0170, par 0203, “The object (e.g., VOB) can include a message, a chat, an email, a note, a post, a news item, or any other types of VOBs as disclosed herein. The virtual object can also include, one or more of, a virtual painting, a virtual sculpture, a virtual castle, a virtual snowman, a virtual music piece, a virtual tennis racket, virtual ball, etc. The virtual object can also represent, one or more of, a virtual text book, a virtual novel, a virtual pen, a virtual note pad, a virtual blackboard, a blueprint, a virtual painting, a virtual sculpture, a virtual puzzle, a virtual crossword puzzle, a virtual marker, a virtual exam, a virtual exam problem, a virtual home work, a virtual homework problem, a virtual circuit board, a virtual telescope, a virtual instrument, virtual Lego, virtual building blocks”, par 0288, “The physical tags can for example, include QR codes, 1D bar cord, 2D barcode, 3D code or other coded images, that can be detected pr recognized by devices including but not limited to, an imaging unit, an optical device, a camera, a mobile device or any other device, or AR enabled devices. Examples of the disclosed physical tags or stickers can be used as markers or anchor points in physical space in the real world environment. The markers or anchors identify the physical locations in the real world environment where virtual objects can be associated with such that to a human user, the virtual objects appear to be placed at or near such physical locations”, par 0190-0191, “The contextual trigger for the VOB can include any one of or any combination of a user parameter, a time parameter, an activity parameter and a location parameter. There can be one or more contextual triggers associated with a given VOB”).

Regarding claim 10, Spivack et al. teach all the limitation of claim 9, and Spivack et al. further teach wherein detecting the at least one condition of the set of conditions being satisfied further comprises: identifying a category of the at least one condition; and determining that the category of the at least one condition matches the category trigger (par 00190-0191, “the engine 310 detects a contextual trigger (e.g., by the contextual trigger engine 314, hereinafter referred to as ‘engine 314’) and can render or present content associated with the VOB. The contextual trigger occurs (and can be detected by the engine 314) when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) in a given location (location parameter) in the real world environment …a contextual trigger for a VOB can cause the VOB to take on a certain action, behavior or to present its associated content, The contextual trigger for the VOB can include any one of or any combination of a user parameter, a time parameter, an activity parameter and a location parameter. There can be one or more contextual triggers associated with a given VOB. The contextual triggers relevant to the given VOB can be identified, tracked, managed, updated, and/or detected by the contextual trigger detection engine 314. Contextual triggers can be specified, defined, configured or reconfigured by the sender entity of the VOB”).

Regarding claim 11, Spivack et al. teach a system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the system to perform operations (Fig. 10, abstract, par 0182-0183, par 0331-0333). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 14 and 16, Spivack et al. teach all the limitation of claim 11, the claims 14 and 16 are similar in scope to claims 4 and 6 and are rejected under the same rational.

Regarding claim 17, Spivack et al. teach a non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations (par 0182-0183). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 20, Spivack et al. teach all the limitation of claim 17, the claim 20 is similar in scope to claim 4 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2021/0074068 to Spivack et al. in view of U.S. PGPubs 2019/0107990 (as Spivack et al.(7990).

Regarding claim 2, Spivack et al. teach all the limitation of claim 1, but keep silent for teaching further comprising: determining a probability that the at least one condition of the set of conditions will be satisfied; and causing presentation of a display element representing the probability on a user interface of the first computing device.
In related endeavor, Spivack et al.(7990) teach further comprising: determining a probability that the at least one condition of the set of conditions will be satisfied; and causing presentation of a display element representing the probability on a user interface of the first computing device (par 0273-0274, par 0487-0490, “The rewards campaign can for instance, identify a set of users or criteria to identify the set of users to whom the rewards object is perceptible in the augmented reality platform. The rewards campaign can also identify or specify a contextual trigger which causes the spawning of the rewards object in the augmented reality environment. … The probability that the rewards object is spawned in the augmented reality environment relative to another rewards object can be specified for a given time or time period. In addition, the probability that the rewards object is spawned in the augmented reality environment relative to another rewards object is specified for the physical location in the real world environment. The probability can also be specified for the physical location at a given time instant, or over the time period.  In a further embodiment, the probability that the rewards object is spawned in the augmented reality environment relative to another rewards object can be specified for the user).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Spivack et al. to include further comprising: determining a probability that the at least one condition of the set of conditions will be satisfied; and causing presentation of a display element representing the probability on a user interface of the first computing device as taught by Spivack et al.(7990) to define a probability that the rewards object is spawned in the augmented reality environment relative to another rewards object to learn from the activities occurring in the augmented reality environment and/or behaviors of the user from the action or the interaction with the real world environment to allow user able to engage with the augmented reality environment via the user interface.

Regarding claim 5, Spivack et al. teach all the limitation of claim 1, but keep silent for teaching wherein generating the contextual trigger further comprises: accessing an image stored on the second computing device; and defining at least one condition of the set of conditions using the image.
In related endeavor, Spivack et al.(7990) teach wherein generating the contextual trigger further comprises: accessing an image stored on the second computing device (par 0130-0131, “the host server 100 is able to generate, create and/or provide data to be stored in the user repository 128, the virtual object (VOB) repository 130, the tag metadata repository 126, the digital assistant avatar repository 124, the physical space geometry repository 122 and/or the training data repository 132. The user repository 128 can store user information, user profile information, demographics information, analytics, statistics regarding human users, user interaction, brands advertisers, virtual object (or ‘VOBs’), access of VOBs, usage statistics of VOBs, ROI of VOBs, etc.”); and defining at least one condition of the set of conditions using the image (par 0214-0216, “the engine 310 detects a contextual trigger (e.g., by the contextual trigger engine 314, hereinafter referred to as ‘engine 314’) and can render or present content associated with the VOB … The contextual trigger for the VOB can include any one of or any combination of a user parameter, a time parameter, an activity parameter and a location parameter. There can be one or more contextual triggers associated with a given VOB. The contextual triggers relevant to the given VOB can be identified, tracked, managed, updated, and/or detected by the contextual trigger detection engine 314. Contextual triggers can be specified, defined, configured or reconfigured by the sender entity of the VOB. Contextual triggers can also be specified, defined, configured or reconfigured by a creator user of the VOB and/or by the host server 300“, par 0325-0327, “a contextual trigger is detected. The contextual trigger includes one or more of, a user trigger, an event trigger or an activity trigger, a time trigger, a location trigger, or any combination of the above. The contextual trigger can be associated with the virtual object and can specify the conditions under which the virtual object is caused to be perceptible. Any or all of the parameters of the contextual trigger can be defined or specified by a sender entity of the virtual object” …consider virtual object as an image(see Fig 2A)).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Spivack et al. to include wherein generating the contextual trigger further comprises: accessing an image stored on the second computing device; and defining at least one condition of the set of conditions using the image as taught by Spivack et al.(7990) to further consider augmented reality scene as contextual trigger to learn from the activities occurring in the augmented reality environment and/or behaviors of the user from the action or the interaction with the real world environment to allow user able to engage with the augmented reality environment via the user interface.

Regarding claim 12, Spivack et al. teach all the limitation of claim 11, the claim 12 is similar in scope to claim 2 and is rejected under the same rational.

Regarding claim 15, Spivack et al. teach all the limitation of claim 11, the claim 15 is similar in scope to claim 5 and is rejected under the same rational.

Regarding claim 18, Spivack et al. teach all the limitation of claim 17, the claim 18 is similar in scope to claim 2 and is rejected under the same rational.

Claim(s) 3, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2021/0074068 to Spivack et al. in view of U.S. PGPubs 2020/0026922 to Pekelny et al.

Regarding claim 3, Spivack et al. teach all the limitation of claim 1, and further teach wherein based on the selection, identifying a minimum number of conditions of the set of conditions to be detected to modify the multi-media message (par 0190-0191, “the engine 310 detects a contextual trigger (e.g., by the contextual trigger engine 314, hereinafter referred to as ‘engine 314’) and can render or present content associated with the VOB. The contextual trigger occurs (and can be detected by the engine 314) when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) in a given location (location parameter) in the real world environment. In a further example, the contextual trigger can also occur when the recipient user (user parameter) is engaging in a given action or activity (activity parameter) at a given time (time parameter). In some embodiment, the contextual trigger occurs at predetermined times or time periods (time parameter) …  a contextual trigger for a VOB can cause the VOB to take on a certain action, behavior or to present its associated content, The contextual trigger for the VOB can include any one of or any combination of a user parameter, a time parameter, an activity parameter and a location parameter. …. The content associated with the virtual object can also include one or more of, works of art, animation, games, scenes, limericks, jokes, a performance, an action, a routine which can be rendered or played in 360 degrees or 3D”), but keep silent for teaching wherein generating the contextual trigger further comprises: receiving a selection of a user interface element defining a level of specificity for the contextual trigger from the first computing device.
In related endeavor, Pekelny et al. teach wherein generating the contextual trigger further comprises: receiving a selection of a user interface element defining a level of specificity for the contextual trigger from the first computing device (Fig 8, par 0082-0087, provide user interface to define the event trigger for computer device based on defined parameters such as distance).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Spivack et al. to include wherein generating the contextual trigger further comprises: receiving a selection of a user interface element defining a level of specificity for the contextual trigger from the first computing device as taught by Pekelny et al. to govern selective presentation component for each individual user using the graphical user interface presentation based on user’s configuration.

Regarding claim 13, Spivack et al. teach all the limitation of claim 11, the claim 13 is similar in scope to claim 3 and is rejected under the same rational.

Regarding claim 19, Spivack et al. teach all the limitation of claim 17, the claim 19 is similar in scope to claim 3 and is rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616